                        Case 20-10343-LSS           Doc 5128        Filed 05/28/21       Page 1 of 1


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                            Chapter 11
 BOY SCOUTS OF AMERICA AND DELAWARE BSA,
                                                                   Case No. 20-10343 (LSS)
 LLC,
                          Debtors.                                 (Jointly Administered)


                             MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Del. Bankr. L.R. 9010-1 and the below certification, counsel moves the admission pro hac vice of
Robert E. Tiedemann III of White & Case LLP, 1221 Avenue of the Americas, New York NY 10020, to represent the
Debtors in the above-captioned case and any related proceedings.

Dated: May 28, 2021                                       /s/ Paige N. Topper
       Wilmington, Delaware                               Paige N. Topper (No. 6470)
                                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                          1201 N. Market Street, 16th Floor
                                                          Wilmington, Delaware 19801
                                                          Telephone: (302) 658-9200
                                                          Email: ptopper@morrisnichols.com

                       CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted, practicing,
and in good standing as a member of the Bar of the State of New York. I submit to the disciplinary jurisdiction of this Court
for any alleged misconduct which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with the Standing Order for District Court Fund effective 9/1/16. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: May 28, 2021                                        /s/ Robert E. Tiedemann III
                                                           Robert E. Tiedemann III
                                                           WHITE & CASE LLP
                                                           1221 Avenue of the Americas
                                                           New York, NY 10020
                                                           Telephone: (212) 819-8200
                                                           Email: rtiedemann@whitecase.com


                                             ORDER GRANTING MOTION
          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
